DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on June 29, 2022.  As directed by the amendment: claims 1, 2, 6-8, 13, 14, and 20 have been amended.  Thus, claims 1-14, 16-18, and 20-23 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the user matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the user matter which the applicant regards as his invention.


Claims 1-14, 16-18, and 20-23 rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the user matter which the inventor or a joint inventor (or for applications user to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1 line 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 8 line 4 suffers from the same deficiency.
Regarding claim 1 line 14, the term "can" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 8 line 13 suffers from the same deficiency.
Regarding claim 20, lines 1-2 recite the limitation “wherein the casing is dimensioned and shaped to be secured along a curvature of at least one of a user's back, shoulder, or neck,” which renders the claim unclear.  It appears that Applicant is attempting to redefine to which parts of the body the casing is secured, as claim 8 lines 3-4 (from which claim 20 indirectly depends) recite the casing being attached to an arm or leg of the user.  Therefore, it is unclear to what body parts the casing is designed to be secured.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as user to AIA  35 U.S.C. § 102 and § 103 (or as user to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14, 16, 20, and 22 are further rejected under 35 U.S.C. § 103 as being unpatentable over Wu in view of US Pat. 7,285,101 to Turney (herein Turney), US Pat. Pub. 2006/0211963 to Spirk et al (herein Spirk) and US Pat. Pub. 2006/0094992 to Imboden et al (herein Imboden), collectively.
Regarding claim 1, Wu discloses a vibratory device for treating a site of a user (massage bead with heat application, Fig. 1), the device comprising: a casing (case body 1 with bottom cover 2, Fig. 1) configured to be held in a hand of the user (as the massage bead device is configured to be wrapped around a chair or a limb, see discussion below and Fig. 3, the massage bead device must of necessity be movable and positionable by hand in order to properly attach the device) and attached to a portion of a body the user, such as an arm or leg of the user (massage beads, formed by case body 1 and bottom cover 2, are attached to mat plane 5 which includes a band having hook fastener 12 and loop fastener 13, Fig. 3, which facilitates the massage bead to be wrapped around various surfaces including a chair or the limb of a user), the casing comprising a housing (canopy case body 1 protects the internal components of the device, Fig. 5) with a thermal element pocket (inside of case body 1 forms a pocket, Fig. 1) and an application area (top area of case body 1 which is pressed against a user, Fig. 1 and red line in annotated figure below); a vibrational source contained within the casing, the vibrational source being capable of producing vibration (vibrating wave generator 4, Fig. 1); and a thermal element removably contained within the thermal element pocket (heat generator 3, which can be removed from canopy case body 1 by removing bottom cover 2, Fig. 1), the thermal element can produce heat (heat generator 3 supplies heat to the casing, Col. 1 lines 45-47, Fig. 1).

    PNG
    media_image1.png
    548
    879
    media_image1.png
    Greyscale

Annotated Fig. 1 of Wu 
Wu discloses the casing comprising a housing that protects the internal components, such as the heat generator (3) and the vibrating wave generator (4), when the user places part or all of their body on the device; but Wu does not explicitly disclose the casing comprising a rigid housing.
However, Turney teaches a vibrating transducer (20, Fig. 1) including a housing (housing 21, Fig. 1) comprising a rigid housing (housing 21 is rigid which encases the motor 24 and eccentric weight 29, Col. 3 lines 19-22, Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Wu to be rigid as taught by Turney in order to more effectively transmit vibration to the user as opposed to a soft or non-rigid housing.
Wu discloses a vibrational source (vibrating wave generator 4, Fig. 1); but does not disclose a plurality of vibrational sources contained within the casing.  Further, Wu inherently discloses a device to control power to the heat generator and the vibrating wave generator through guide wires (Wu 30, 40), such a control device needed to facilitate Wu’s portability without constant heat/vibration; however, Wu, as modified above, does not explicitly disclose a switch in operative communication with the plurality of vibrational sources for controlling operation of the at least one vibrational source.
However, Spirk teaches a massage bar (700, Fig. 7A) including a plurality of vibrational sources contained within the casing (body of bar 700 houses several vibrating motors 720, Para. 50, Fig. 7B, each vibrating motor 720 being independently operable and controllable by electronic control board 721, Para. 50, Fig. 7B), a switch in operative communication with the plurality of vibrational sources for controlling operation of the at least one vibrational source (power is controlled to the motors 720 by control board 721, the device being turned on and off by a switch, such as switch 114, Paras. 38 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrational source of modified Wu to be multiple motors operable independently as taught by Spirk in order to achieve “various types of vibrating effects” on the user’s skin (Spirk Para. 50).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inherent switch of modified Wu to include a switch to control the vibration as taught by Spirk in order to facilitate activation of the device only at desired times by the user.
Modified Wu discloses independent control of each of the plurality of motors (Spirk motors 720 are separately controlled by the control board 721), but Wu, as modified above, does not disclose each one of the plurality of vibrational sources producing at least one of a different frequency of the vibration and a different amplitude of the vibration than another one of the plurality of vibrational sources.
However, Imboden teaches a personal vibrating unit (Fig. 1) including each one of the plurality of vibrational sources (housing 10 of the vibrating unit may include multiple motor modules 12, Para. 43) producing at least one of a different frequency of the vibration than another one of the plurality of vibrational sources (“when multiple motor modules are employed, each module could offer a different frequency or intensity of vibration,” Para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the independently controlled motors of modified Wu to operate at varying frequencies as taught by Imboden in order to allow the vibrations to interfere with one another to cause beats or periodic shifts in intensity over time (Imboden Para. 43).
Regarding claim 2, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Wu further discloses wherein the application area is configured to allow transfer of the at least one thermal effect from the thermal element to a surface of the site of the user (Wu heat from heat generator 3 passes through canopy case body 1 to the user, Wu Col. 1 lines 48-52) and the vibration from the plurality of vibrational sources to the surface of the site of the user (Wu vibration from Spirk vibrating motors 720 passes through Wu heat generator 3 and canopy case body 1 to the user, Wu Col. 1 lines 47-48, Wu Fig. 1).
Regarding claim 3, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Wu further discloses the device further comprising a band attached to an outer surface of the casing (massage beads are attached to mat plane 5 which includes a band having hook fastener 12 and loop fastener 13, Fig. 3, massage beads of Figs. 1-2 are arranged in an array as part of the device as shown in Fig. 3, Col. 2 lines 43-45); and a cavity in the thermal element pocket for containing the thermal element (canopy case body 1 forms a cavity to house heat generator 3 and vibrating wave generator 4, Fig. 1 and annotated figure above).
Regarding claim 4, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Wu further discloses wherein at least a portion of the thermal element pocket is comprised of a thermally conductive and rigid material capable of transmitting vibration and the at least one thermal effect (Wu canopy case body 1 is formed of Turney rigid material to support a user’s body without collapsing and to efficiently transfer vibration outward, Wu Fig. 5, the Wu canopy case body 1 further allowing heat transfer from the Wu heat generator 3 to the user, Wu Col. 1 lines 48-52).
Regarding claim 5, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Wu further discloses wherein the thermal element is secured by a clip (heat generator 3 is placed into cavity, annotated figure, the cavity being closed by clipping the clip tenons 11 of case body 1 into tenon holes 21, thereby preventing heat generator 3 from falling out of the cavity, Col. 2 lines 29-32, Fig. 2).
Regarding claim 6, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 5.
Modified Wu further discloses wherein the vibratory device is configured to provide the at least one thermal effect simultaneously with the vibration (Wu heat generator 3 and Spirk vibrating motors 720 apply effects simultaneously, Wu Col. 1 lines 8-12); and wherein the application area of the thermal pocket is configured to allow simultaneous transfer of the at least one thermal effect from the thermal element and the vibration from the plurality of vibrational sources to a surface of the site of user (Wu heat and vibrating effects are applied to the user through canopy case body 1 at the same time, Fig. 1).
Regarding claim 7, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.
Wu further discloses wherein the combination of vibration and the at least one thermal effect transmitted produces a vibrational analgesia and thermal analgesia treatment effective to reduce pain associated with the site of the user (massage bead structure applies a massage effect to the user, which can reduce pain associated with the site, Col. 1 lines 8-12).
Regarding claim 8, Wu discloses a vibratory device for treating a site of a user, the vibratory device comprising (massage bead with heat application, Fig. 1): a casing (case body 1 with bottom cover 2, Fig. 1) configured to be held in a hand of the user (as the massage bead device is configured to be wrapped around a chair or a limb, see discussion below and Fig. 3, the massage bead device must of necessity be movable and positionable by hand in order to properly attach the device) and attached to a portion of a body the user, such as an arm or leg of the user (massage beads, formed by case body 1 and bottom cover 2, are attached to mat plane 5 which includes a band having hook fastener 12 and loop fastener 13, Fig. 3, which facilitates the massage bead to be wrapped around various surfaces including a chair or the limb of a user), the casing comprising a housing (canopy case body 1 protects the internal components of the device, Fig. 5) with an application area (top area of case body 1 which is pressed against a user, Fig. 1 and red line in annotated figure above); a vibrational source contained within the casing, wherein the vibrational source is capable of producing vibration (vibrating wave generator 4, Fig. 1); and a thermal element secured to the casing (heat generator 3, secured to the canopy case body 1 at least by bottom cover 2, Fig. 1), the thermal element can produce heat (heat generator 3 supplies heat to the casing, Col. 1 lines 45-47, the heat generator 3 applying heat to the user when generator 3 is powered, conversely, heat generator 3 applies a cold treatment when not powered, Fig. 1).
Wu discloses the casing comprising a housing that protects the internal components, such as the heat generator (3) and the vibrating wave generator (4), when the user places part or all of their body on the device; but Wu does not explicitly disclose the casing comprising a rigid housing.
However, Turney teaches a vibrating transducer (20, Fig. 1) including a housing (housing 21, Fig. 1) comprising a rigid housing (housing 21 is rigid which encases the motor 24 and eccentric weight 29, Col. 3 lines 19-22, Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Wu to be rigid as taught by Turney in order to more effectively transmit vibration to the user as opposed to a soft or non-rigid housing.
Wu discloses a vibrational source (vibrating wave generator 4, Fig. 1); but does not disclose a plurality of vibrational sources contained within the casing.  Further, Wu inherently discloses a device to control power to the heat generator and the vibrating wave generator through guide wires (Wu 30, 40), such a control device needed to facilitate Wu’s portability without constant heat/vibration; however, Wu, as modified above, does not explicitly disclose a switch in operative communication with the plurality of vibrational sources for controlling operation of the at least one vibrational source.
However, Spirk teaches a massage bar (700, Fig. 7A) including a plurality of vibrational sources contained within the casing (body of bar 700 houses several vibrating motors 720, Para. 50, Fig. 7B, each vibrating motor 720 being independently operable and controllable by electronic control board 721, Para. 50, Fig. 7B), a switch in operative communication with the plurality of vibrational sources for controlling operation of the at least one vibrational source (power is controlled to the motors 720 by control board 721, the device being turned on and off by a switch, such as switch 114, Paras. 38 and 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vibrational source of modified Wu to be multiple motors operable independently as taught by Spirk in order to achieve “various types of vibrating effects” on the user’s skin (Spirk Para. 50).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inherent switch of modified Wu to include a switch to control the vibration as taught by Spirk in order to facilitate activation of the device only at desired times by the user.
Modified Wu discloses independent control of each of the plurality of motors (Spirk motors 720 are separately controlled by the control board 721), but Wu, as modified above, does not disclose each one of the plurality of vibrational sources producing at least one of a different frequency of the vibration and a different amplitude of the vibration than another one of the plurality of vibrational sources.  
However, Imboden teaches a personal vibrating unit (Fig. 1) including each one of the plurality of vibrational sources (housing 10 of the vibrating unit may include multiple motor modules 12, Para. 43) producing at least one of a different frequency of the vibration than another one of the plurality of vibrational sources (“when multiple motor modules are employed, each module could offer a different frequency or intensity of vibration,” Para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the independently controlled motors of modified Wu to operate at varying frequencies as taught by Imboden in order to allow the vibrations to interfere with one another to cause beats or periodic shifts in intensity over time (Imboden Para. 43).
Regarding claim 9, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Wu further discloses wherein the thermal element is secured to the casing by at least one attachment element (heat generator 3 is placed into cavity, annotated figure, the cavity being closed by clipping the clip tenons 11 of case body 1 into tenon holes 21, thereby preventing heat generator 3 from falling out of the cavity, Col. 2 lines 29-32, Fig. 2).
Regarding claim 10, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.
Modified Wu further discloses wherein the vibratory device is configured to transfer vibration from the plurality of vibrational sources to the site's surface through the application area (Wu vibration from Spirk vibrating motors 720 passes through Wu heat generator 3 and canopy case body 1 to the user, Col. 1 lines 47-48, Fig. 1).
Regarding claim 11, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Wu further discloses wherein the thermal element is adapted to transfer the vibration to the site through the application area (vibration from vibrating wave generator 4 passes through heat generator 3 and canopy case body 1 to the user, Col. 1 lines 47-48, Fig. 1).
Regarding claim 12, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Modified Wu discloses wherein the plurality of vibrational sources are in mechanical communication with the thermal element such that substantially all the vibration from the plurality of vibrational sources and the at least one thermal effect from the thermal element are transferred through the thermal element (Spirk vibrating motors 720 are pressed together with the Wu heat generator 3, Wu Col. 2 lines 34-37, vibration passing through Wu heat generator 3 and Wu canopy case body 1 to the user, Wu Col. 1 lines 47-48, Fig. 1, heat generated within Wu heat generator 3 also passing to the user).
Regarding claim 13, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.
Modified Wu further discloses wherein the vibratory device is configured to provide the at least one thermal effect simultaneously with the vibration (Wu heat and vibration therapy are provided simultaneously, Wu Col. 1 lines 8-12); and wherein the application area is configured to allow transfer of the vibration from the plurality of vibrational sources to a surface of the site of user (vibration from Spirk vibrating motors 720 passes through Wu heat generator 3 and Wu canopy case body 1 to the user, Wu Col. 1 lines 47-48, Fig. 1).
Regarding claim 14, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Wu further discloses wherein the combination of vibration and the at least one thermal effect transmitted produces a vibrational analgesia and thermal analgesia treatment effective to reduce pain associated with the site of the user (massage bead structure applies a massage effect to the user, which can reduce pain associated with the site, Col. 1 lines 8-12).
Regarding claim 16, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 14.
Modified Wu further discloses wherein the thermal element comprises electric heating elements (Wu heat generator 3 is an electric heating element, Col. 2 lines 17-19, Fig. 1); and wherein the vibratory device is further configured to initiate a thermal effect by activating the thermal element using the switch (Spirk switch 114 controls operation of the device, including flow of energy from the battery, Spirk Paras. 38 and 50).
Regarding claim 20, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 13.
Wu discloses wherein the casing is dimensioned and shaped to be secured along a curvature of at least one of a user's back, shoulder, or neck (massage beads are disposed on a flexible mat plane 5 which may be placed on the contours of the body, Fig. 3).
Regarding claim 22, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Modified Wu further discloses wherein the plurality of vibrational sources are configured to produce a plurality of intermittent vibration cycles with the different frequency of the vibration (Spirk switch 114 controls operation of Spirk vibrating motors 720, including to be able to turn on/off the motors, which creates different cycles of vibration, Spirk Paras. 38 and 50).

Claims 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Wu, Turney, Spirk, and Imboden, as applied to claim 14, and in further view of Lenhardt.
Regarding claim 17, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 14.  Wu, as modified above, does not disclose wherein the switch comprises a wireless device having application software configured to transmit instructions regarding operation of the vibratory device; and the application software is operational to at least one of: present information regarding operation of the vibratory device to a user via one or more graphic user interfaces on the wireless device, receive instructions regarding operation of the vibratory device from a user, and transmit the instructions to the vibratory device.
However, Lenhardt teaches a head vibration system (Fig. 1) including wherein the switch (receiving device 530 acts to trigger the device, Para. [0079]) comprises a wireless device (receiving device 530, Fig. 12) having application software configured to transmit instructions regarding operation of the vibratory device (receiving device 530 may be a computer, desktop or PDA, Para.  [0079] lines 27-30, receiving device 530 transmits stimulus signals to a vibration device located on the user’s head via the internet or other wireless network, Para. [0079] lines 41-43, Fig. 12); and the application software is operational to transmit the instructions to the vibratory device (receiving device 530 transmits stimulus signals to a vibration device located on the user’s head via the internet or other wireless network, in the form of a PDA, an application software interfacing with the vibration device, Para. [0079] lines 41-43, Fig. 12, the stimulus signal including at least a vibration frequency to be applied to the user, Para. [0052] lines 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch of modified Wu to be a PDA as taught by Lenhardt in order to control the device using widely available and accessible wireless devices from a remote location.
Regarding claim 18, the modified Wu discloses all the claimed limitation, as discussed above with respect to the rejection of claim 17.
Modified Wu further discloses wherein operation of the vibratory device comprises66 Attorney Docket No. 00621.006-PA-USIselection of a parameter associated with vibration; and wherein a vibration parameter comprises a frequency associated with the vibration (Lenhardt the stimulus signal including at least a vibration frequency to be applied to the user, Lenhardt Para. [0052] lines 7-9).

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Wu, Turney, Spirk, and Imboden, as applied to claim 1 above, and further in view of Strauss.
Regarding claim 21, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim.  Wu, as modified above, does not disclose wherein at least a portion of a remainder of the casing other than the application area is formed of a material different than the application area and having vibration transfer characteristics.
However, Strauss teaches a personal cooler (10, Fig. 1) including wherein at least a portion of a remainder of the casing (housing 20 is formed of a plastic material; the plastic, by nature of being a material in solid phase, having vibration transferring characteristics, Col. 3 lines 14-15) other than the application area is formed of a material different than the application area and having vibration transfer characteristics (heat dissipating member 170 forms the application area, the member 170 facing and contacting the skin of the user, Fig. 1, and member 170 is constructed of metal, Col. 4 lines 9-10, which is different from the plastic of housing 20, as mentioned above, the plastic being capable of transferring vibrations by nature of being a solid material, Col. 3 lines 14-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified canopy case body and bottom cover of modified Wu to be formed of different materials as taught by Strauss in order to allow the device to flex in portions while still maintain sufficient vibration and thermal transfer properties against the user’s skin.

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Wu, Turney, Spirk, and Imboden, as applied to claim 1 above, and further in view of Benaron.
Regarding claim 23, the modified Wu discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Wu, as modified above, does not disclose wherein the application area takes the form of a solid plate.
However, Benaron teaches a massage unit with replaceable hot and cold packs (Fig. 1) including wherein the application area takes the form of a solid plate (surface of upper portion 24, as seen at top of Fig. 2, forms a plate surface, the vibrator assemblies 36 being disposed below this surface and vibrations carried therethrough, Figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application area of modified Wu to be formed as a solid plate as taught by Benaron in order to disperse the vibration and heat over a wider area on the user’s body to reduce risk of injury.

Response to Arguments
Applicant’s arguments with respect to the casing comprising a rigid housing have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 1-14, 16-18, and 20-23 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Specifically, Applicant argues that Wu, alone or in combination with other secondary references, does not teach the newly added limitations regarding the casing being held in a hand and being attached to a portion of a body (see Arguments Page 9 lines 1-4 and lines 8-14).
The Examiner disagrees.  The Examiner first notes that the Arguments and claim amendments filed in conjunction with the Request for Continued Examination on June 29, 2022, are identical to the Arguments and proposed claim amendments filed with the After Final Amendment dated May 31, 2022.  The Examiner addressed the arguments in an Advisory Action dated June 22, 2022.  For purposes of brevity, the Examiner will summarize the response to arguments previously presented and refers applicant to said Advisory Action.
As indicated in the previous office action (see Paras. 19 and 29 of the Final Rejection mailed April 1, 2022) and in the present action (see Para. 30 above), the Examiner finds that Wu discloses a casing (canopy case body 1) that is configured to be attachable to the body of the user via a band (hook fastener 12 and loop fastener 13 on a band).  Further, as the device of Wu is configured to be portable and attachable to the body or another surface such as a chair, the user of the Wu device would need to be able to manipulate the device by hand to properly attach it to a surface.
Therefore, the rejection of claims 1-14, 16-18, and 20-23 still stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/
Examiner, Art Unit 3785                                                                                          

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785